MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be                                  Sep 24 2019, 10:03 am
regarded as precedent or cited before any
                                                                            CLERK
court except for the purpose of establishing                            Indiana Supreme Court
                                                                           Court of Appeals
the defense of res judicata, collateral                                      and Tax Court

estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Warren Parks                                             Curtis T. Hill, Jr.
Greencastle, Indiana                                     Attorney General of Indiana
                                                         Frances Barrow
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Warren Parks,                                            September 24, 2019
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         18A-PL-3068
        v.                                               Appeal from the Putnam Superior
                                                         Court
State of Indiana,                                        The Honorable Charles Bridges,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         67D01-1807-PL-30



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-PL-3068 | September 24, 2019              Page 1 of 6
                                STATEMENT OF THE CASE
[1]   Appellant-Plaintiff, Warren Parks (Parks), appeals the trial court’s denial of his

      request for an extension of time to file a rebuttal to a pleading filed by the

      Appellee-Defendant, the State of Indiana (the State).


[2]   We affirm.


                                                    ISSUE
[3]   Parks presents several issues on appeal, one of which we find dispositive and

      restate as the following: Whether the trial court erred in denying his request for

      an extension of time.


                      FACTS AND PROCEDURAL HISTORY
[4]   Parks is currently serving a thirty-year sentence at Putnamville Correction

      Facility. On July 2, 2018, Parks filed a motion for preliminary injunction,

      seeking to enjoin the warden, Brian Smith (Warden Smith). Parks claimed that

      Warden Smith had improperly taken “money off [his] inmate trust fund [] for a

      child support order” issued by a “magistrate” who did not have authority to

      “act as a judicial officer, because he/she was never properly elected as a

      [j]udge.” (Appellee’s App. Vol. II, pp. 9-10). On July 30, 2018, the State filed a

      motion for an extension of time to respond to Parks’ preliminary injunction.

      Parks responded by stating that he had no objection to the State’s request for an

      extension of time; however, he included interrogatories in that same response.

      On August 6, 2018, Parks filed an affidavit, which the State construed as a

      discovery request.
      Court of Appeals of Indiana | Memorandum Decision 18A-PL-3068 | September 24, 2019   Page 2 of 6
[5]   On September 10, 2018, Parks filed a writ of mandamus, arguing that Warden

      Smith retaliated against him after he filed his motion for preliminary injunction

      and denied him access to the prison law library. The following day, on

      September 11, 2018, the State filed its response to Park’s motion for a

      preliminary injunction, pointing out that Parks had not requested any specific

      relief. The State also attached three child support income withholding orders

      from Ohio and a judgment from the Ohio court of appeals affirming Parks’

      child support obligation. On the same day, the State filed an extension of time

      with respect to Parks’ discovery request filed on August 6, 2018. On September

      17, 2018, the trial court extended the time within which the State could respond

      to Parks’ preliminary injunction. On October 12, 2018, the State responded to

      Parks’ discovery requests and, with specificity, objected to Parks’

      interrogatories.


[6]   On October 22, 2018, Parks filed three motions (October 22nd Motions). The

      first was a motion to compel discovery. Even though Parks had never filed a

      complaint, the second motion was a request to file an amended complaint. The

      third motion was a motion to strike the State’s responsive pleading as to his

      motion for preliminary injunction, arguing that it was “irrelevant” since the

      State’s counsel had withdrawn her appearance. (Appellee’s App. Vol. II, p. 96).

      After Parks filed his October 22nd Motions, the State filed a consolidated

      response (Consolidated Response) on November 9, 2018.


[7]   On November 28, 2018, through several orders, the trial court denied Parks’

      motion for preliminary injunction and Parks’ October 22nd Motions—i.e., the

      Court of Appeals of Indiana | Memorandum Decision 18A-PL-3068 | September 24, 2019   Page 3 of 6
       motion to strike, the motion for leave to file an amended complaint, and the

       motion to compel discovery. The next day, on November 29, 2018, Parks filed

       a motion for extension of time to file a rebuttal to the State’s Consolidated

       Response. Since it had already denied Parks’ underlying action and other

       pending motions, on November 30, 2018, the trial court denied Parks’ motion

       for extension of time, finding that it was moot.


[8]    Parks now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
[9]    At the outset we note that Parks proceeds pro se. A litigant who proceeds pro se

       is held to the rules of procedure that trained counsel is bound to follow. See Hill

       v. State, 773 N.E.2d 336, 346 (Ind. Ct. App. 2002). One of the risks that a

       defendant takes when he decides to proceed pro se is that he will not know how

       to accomplish all of the things that an attorney would know how to accomplish.

       Id. When a party elects to represent himself, there is no reason for us to indulge

       in any benevolent presumption on his behalf or to waive any rule for the orderly

       and proper conduct of the appeal. Foley v. Mannor, 844 N.E.2d 494, 496 (Ind.

       Ct. App. 2006).


[10]   Parks’ appellate brief is deficient in many respects. First, the statement of facts

       section lists the number of pleadings filed by the parties, which is essentially a

       violation of Indiana Appellate Rule 46(A)(6), which limits the statement of facts

       to a narrative description of the relevant facts stated in accordance with the

       appropriate standard of review. See New v. Pers. Representative of Estate of New,

       Court of Appeals of Indiana | Memorandum Decision 18A-PL-3068 | September 24, 2019   Page 4 of 6
       938 N.E.2d 758, 765 (Ind. Ct. App. 2010). Similarly, Parks’ statement of the

       case fails to lay out the relevant procedural posture of the case as required by

       Indiana Appellate Rule 46(A)(5), but instead includes allegations and

       arguments comprised of two sentences.


[11]   Turning to the argument section in his brief, it appears that Parks does not

       challenge the trial court’s denial of his motion for preliminary injunction or the

       denial of his October 22nd Motions. Rather, Parks’ challenge on appeal is that

       the trial court violated his constitutional rights by denying his request for an

       extension of time to file his rebuttal to the State’s Consolidated Response.


[12]   Without addressing the fact that his underlying action has been dismissed—i.e.,

       the preliminary injunction and accompanying motions—Parks repeatedly

       asserts that the trial court’s denial of his request for an extension of time to file

       his rebuttal to the State’s Consolidated Response interfered with his

       constitutional rights; however, he fails to cite a single case in support of his

       assertion. Parks further baldly claims that the trial court was unfairly biased

       against him and, although he cites some legal authority, he fails to then offer a

       semblance of cogent argument or reasoning. The mere citation to legal

       authority in support of an argument is insufficient if it is not also supported by

       cogent reasoning. See, e.g., Wingate v. State, 900 N.E.2d 468, 475 (Ind. Ct. App.

       2009).


[13]   Because Parks’ contentions are too poorly expressed and developed, it has

       prevented our appellate analysis and consideration of her alleged errors. See


       Court of Appeals of Indiana | Memorandum Decision 18A-PL-3068 | September 24, 2019   Page 5 of 6
       Davis v. State, 835 N.E.2d 1102, 1113 (Ind. Ct. App. 2005). “While we are often

       tolerant of minor infractions of the appellate rules so that we may decide

       appeals on their merits, those rules are nonetheless binding on all persons

       bringing appeals to this court.” Ramsey v. Review Bd. of Ind. Dep’t of Workforce

       Dev., 789 N.E.2d 486, 490 (Ind. Ct. App. 2003). Further, we will not search the

       record to find a basis for a party’s argument, nor will we search the authorities

       cited by a party in order to find legal support for his position. Thomas v. State,

       965 N.E.2d 70, 77 n.2 (Ind. Ct. App. 2012). In short, this Court will “not

       become an advocate for a party, or address arguments that are inappropriate or

       too poorly developed or expressed to be understood.” Basic v. Amouri, 58
N.E.3d 980, 984 (Ind. Ct. App. 2016). In the instant case, because Parks’

       noncompliance with the appellate rules substantially impeded us from reaching

       the merits of this appeal, we are compelled to find the issue waived, and we

       affirm the trial court.


                                             CONCLUSION
[14]   Concluding that Parks has waived our review of his claims on appeal, we affirm

       the judgment of the trial court.


[15]   Affirmed.


[16]   Vaidik, C. J. and Bradford, J. concur




       Court of Appeals of Indiana | Memorandum Decision 18A-PL-3068 | September 24, 2019   Page 6 of 6